DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “as the user’s sweep.” This should be corrected to --as the user sweeps--. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “which, when interfaces with the fluid flow.” This should be corrected to --which, when interfacing with the fluid flow--.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 recites “to translate apparatus around.” This should be corrected to --to translate the apparatus around--.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  Claim 33 recites “as the user’s sweeps H-shape manifold.” This should be corrected to --as the user sweeps the H-shaped manifold--.  Appropriate correction is required.
Claim 47 is objected to because of the following informalities:  Claim 47 recites “when a user provides.” This should be corrected to --when the user provides--.  Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  Claim 49 recites “to translate apparatus around.” This should be corrected to --to translate the--.  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  Claim 50 recites “directed towards a user’s lower gum-line.” This should be corrected to --directed towards the user’s lower gum-line--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claims 52-57, 59, and 61-62 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 52 contains the limitation “a means to measure the angle of the rotating segment.” In view of the specification, this limitation has been interpreted as position sensors (Specification filed on 11/05/2019, Pg. 37).
Claims 53-57 are dependent upon claim 52 and therefore inherit the interpretation. 
Claim 54 contains the limitation “a means for providing notifications to the user.” In view of the specification, this limitation has been interpreted as personal computers, phones, and servers (Specification filed on 11/05/2019, Pg. 37).
Claim 59 contains the limitation “a means for generating electromagnetic waves to sterilize at least one of the user’s teeth and the apparatus.” In view of the specification, this limitation has been interpreted as UV light emitting diodes (Specification filed on 11/05/2019, Pg. 32).
Claim 61 contains the limitation “a means for generating electromagnetic radiation to illuminate the user’s teeth.” In view of the specification, this limitation has been interpreted as UV or IR light emitting diodes (Specification filed on 11/05/2019, Pg. 31).
Claim 62 is dependent upon claim 61 and therefore inherits the interpretation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 26-33, 51, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971).

    PNG
    media_image1.png
    332
    520
    media_image1.png
    Greyscale

Saxer Fig. 1

    PNG
    media_image2.png
    544
    488
    media_image2.png
    Greyscale

Saxer Fig. 3
Regarding claim 1, Saxer teaches an apparatus for dental irrigation (see abstract), the apparatus comprising:
a first manifold (Fig. 1,18) having a first plurality of outlet holes laid out on a first wall of the first manifold (Fig. 1, outlets 23 and 24 located on first wall) and a second wall of the first manifold (Fig. 1, outlets 25 and 26 located on second wall), wherein the first wall approximately faces the second wall (see Fig. 1, walls face each other), and wherein the first plurality of outlet holes on the first wall of the first manifold are approximately oriented towards the first plurality of outlet holes on the second wall of the first manifold (see Fig. 3, outlets spraying liquid generally face each other);
Saxer does not teach a second manifold having a second plurality of outlet holes laid out on a first wall of the second manifold and a second wall of the second manifold, wherein the first wall approximately faces the second wall, wherein the second plurality 

    PNG
    media_image3.png
    197
    416
    media_image3.png
    Greyscale

Zeng Fig. 1
However, Zeng teaches an analogous device for cleaning the teeth and gums (see abstract) wherein there is a first manifold (see Fig. 1, upper teeth cleaning section defined by walls 5 and 6) and a second manifold (see Fig. 1, lower teeth cleaning section defined by walls 7 and 8) wherein the first manifold and the second manifold are positioned so as to approximately: align with an approximately common axis of symmetry (see Fig. 1, axis of symmetry is the horizontal axis between the upper and lower sections), and reflect about a central point of reflection, such that each manifold is oriented in opposite directions (see Fig. 1, upper and lower sections reflect about middle point 9, and are oriented in opposite directions to clean the upper and lower teeth simultaneously).
Saxer and Zeng both aim to enhance dental cleaning (see Saxer col. 1, lines 44-45; see Zeng paragraph 5). Therefore, it would have been obvious to one skilled in the 
Saxer, as modified by Zeng, further teaches a second manifold (Fig. 1,18; as modified, the second manifold would be structured the same as the first manifold) having a second plurality of outlet holes laid out on a first wall of the second manifold (Fig. 1, outlets 23 and 24 located on first wall) and a second wall of the second manifold (Fig. 1, outlets 25 and 26 located on second wall), wherein the first wall approximately faces the second wall (see Fig. 1, walls face each other), wherein the second plurality of holes on the first wall of the second manifold are approximately oriented towards the second plurality of holes on the second wall of the second manifold (see Fig. 3, outlets spraying liquid generally face each other), a rotating inlet joint (Fig. 1, 5) comprising an inlet channel to receive fluid and channel the fluid (Fig. 1, 7) into:
the first manifold towards the first plurality of outlet holes, such that the fluid is channeled to be expelled from the first plurality of holes approximately towards the axis of symmetry (See Figs. 1 and 3, fluid travels from channel 7 to the outlet holes that expel the fluid toward the axis of symmetry 4), and the second manifold towards the second plurality of outlet holes, such that the fluid is channeled to be expelled from the second plurality of holes approximately towards the axis of symmetry (See Figs. 1 and 3, fluid travels from channel 7 to the outlet holes that expel the fluid toward the axis of 
wherein the rotating inlet joint is positioned in between the first manifold and the second manifold (see Figs. 1 and 3 of Saxer; as modified by Zeng, the manifold would be reflected along the horizontal axis defined by the inlet joint, the second manifold would be positioned where element 16 of Saxer is located),
wherein, the rotating inlet joint connects to the first manifold at a first inlet portion at approximately a base of the first manifold (see Fig. 1, inlet joint 5 connects to the manifold at ring 6, located at the base of the manifold), and
wherein the rotating inlet joint connects to the second manifold at a second inlet portion at approximately a base of the second manifold (see Fig. 1, inlet joint 5 connects to the manifold at ring 6, located at the base of the manifold; as modified, the second manifold would be structured the same as the first manifold and mirrored along the horizontal axis),
wherein the inlet channel of the rotating inlet joint protrudes from the rotating inlet joint to form an angle relative to the axis of symmetry (see Fig. 1, inlet channel 7 protrudes into the inlet portion, forming a 90 degree angle to the axis of symmetry), and
wherein the rotating inlet joint is configured to rotate about the axis of symmetry to enable the inlet channel to turn about the axis of symmetry without blocking a flow of fluid from the inlet channel to the first manifold and the second manifold (see Saxer col. 2, lines 6-8; see Fig. 1, rotating inlet joint rotates about axis 4 while still providing fluid flow).

    PNG
    media_image4.png
    445
    452
    media_image4.png
    Greyscale

Zeng Fig. 10A-10C
Regarding claim 2, Saxer, as modified by Zeng, further teaches wherein the first manifold is configured to receive a user's upper teeth (see Saxer Fig. 3 and col. 2, lines 53-55, the manifold is shaped to surround a tooth, this includes the upper teeth), wherein the second manifold is configured to receive the user's lower teeth (see Saxer Fig. 3 and Zeng Fig. 10a; as modified, the manifold of Saxer is mirrored along the horizontal axis to be configured like the dental cleaning device of Zeng, Zeng teaches that the first, upper manifold receives the upper teeth and the second, lower manifold receives the lower teeth), and wherein the rotating inlet joint is designed to accommodate the user's teeth arrangement by a location of the first inlet portion of the first manifold and the second inlet portion of the second manifold (see Saxer Fig. 1 and 
Regarding claim 3, Saxer, as modified, further teaches wherein a combined design of the first manifold, the second manifold, and the rotating inlet joint enables the user to sweep the apparatus from one side of the user's mouth to the other side of the user's mouth while the user's teeth are within each corresponding manifold (see Saxer Fig. 3 and Col. 1, lines 5-15; the rotating inlet joint allows the device to rotate to remain in the mouth and over the teeth as the device is moved along the teeth as dental irrigators of this type are intended to be used).
Regarding claim 4, Saxer, as modified, further teaches wherein the rotating inlet joint is configued to rotate about the axis of symmetry (see Fig. 1, axis of symmetry indicated by dotted line 4) as the user's sweeps the first manifold and the second manifold within the user's mouth (see Saxer col. 1, lines 5-15, device is swept along the teeth within the mouth), without obstructing the flow of fluid from the inlet channel to the first plurality of holes and the second plurality of holes (see Saxer Fig. 1 and col. 2, lines 6-8; the manifold is able to rotate about the axis with respect to the inlet joint 5 without interrupting fluid flow).
Regarding claim 5, Saxer, as modified, further teaches wherein the first plurality of holes and the second plurality of holes are configured to expel fluid to form jets (see Saxer Fig. 3 and col. 2, lines 54-57, outlets form jets of fluid; as modified by Zeng, the second manifold would be structured the same way).
Regarding claim 6, Saxer further teaches wherein the jets formed from the first wall of each manifold are arranged to be offset from the jets formed from the second 
Regarding claim 26, Saxer teaches an apparatus for dental irrigation (see abstract), designed to project fluid directly onto surfaces of, and interproximal spaces between, a user’s teeth and gum-line (see abstract), the apparatus comprising:
A first approximately U-shaped manifold (Fig. 1, 18) comprising:
	A first plurality of outlet holes located on a first interior face of the first U-shaped manifold (Fig. 1, outlets 23 and 24 located on first wall),
	A second plurality of outlet holes located on a second interior face of the first U-shaped manifold (Fig. 1 outlets 25 and 26 located on second wall), and 
	A first inlet hole at approximately a base of the first U-shaped manifold (see Fig. 1, inlet joint 5 connects to the manifold at ring 6, located at the base of the manifold),
	Wherein the first plurality of outlet holes of the first interior face of the first U-shaped manifold are asymmetrically aligned relative to the second plurality of outlet holes on the second interior face of the first U-shaped manifold (see Fig. 1 and col. 3, lines 21-32, outlet holes can be arranged in any advantageous configuration such as skewed in relation to one another);
Saxer does not teach a second approximately U-shaped manifold comprising: a third plurality of outlet holes located on a first interior face of the second U- shaped manifold, a fourth plurality of outlet holes located on a second interior face of the second U-shaped manifold, and a second inlet hole at approximately a base of the second U-shaped manifold, wherein the third plurality of outlet holes of the first face of the second 
However, Zeng teaches an analogous device for cleaning the teeth and gums (see abstract) wherein there is a first manifold (see Fig. 1, upper teeth cleaning section defined by walls 5 and 6) and a second manifold (see Fig. 1, lower teeth cleaning section defined by walls 7 and 8) wherein the first manifold and the second manifold are positioned so as to approximately: align with an approximately common axis of symmetry (see Fig. 1, axis of symmetry is the horizontal axis between the upper and lower sections), and reflect about a central point of reflection, such that each manifold is oriented in opposite directions (see Fig. 1, upper and lower sections reflect about middle point 9, and are oriented in opposite directions to clean the upper and lower teeth simultaneously).
Saxer and Zeng both aim to enhance dental cleaning (see Saxer col. 1, lines 44-45; see Zeng paragraph 5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the dental irrigation device of Saxer to add a second manifold opposite the first and creating an H-shaped dental device, as taught by Zeng, for the purpose of cleaning the teeth on both the top and bottom jaw at the same time to make tooth cleaning more efficient (see Zeng paragraph 5).
Saxer, as modified by Zeng, further teaches a second manifold (Fig. 1,18; as modified, the second manifold would be structured the same as the first manifold) having a second plurality of outlet holes laid out on a first wall of the second manifold (Fig. 1, outlets 23 and 24 located on first wall) and a second wall of the second manifold 
the first manifold towards the first plurality of outlet holes, such that the fluid is channeled to be expelled from the first plurality of holes approximately towards the axis of symmetry (See Figs. 1 and 3, fluid travels from channel 7 to the outlet holes that expel the fluid toward the axis of symmetry 4), and the second manifold towards the second plurality of outlet holes, such that the fluid is channeled to be expelled from the second plurality of holes approximately towards the axis of symmetry (See Figs. 1 and 3, fluid travels from channel 7 to the outlet holes that expel the fluid toward the axis of symmetry 4, as modified, the second manifold would be structured the same as the first manifold), 
wherein the rotating inlet joint is positioned in between the first manifold and the second manifold to form an approximately H-shaped manifold (see Figs. 1 and 3 of Saxer; as modified by Zeng, the manifold would be reflected along the horizontal axis defined by the inlet joint, the second manifold would be positioned where element 16 of Saxer is located),
wherein, the rotating inlet joint connects to the first manifold at a first inlet portion at approximately a base of the first manifold (see Fig. 1, inlet joint 5 connects to the manifold at ring 6, located at the base of the manifold), and

wherein the inlet channel of the rotating inlet joint protrudes from the rotating inlet joint to form an angle relative to the axis of symmetry (see Fig. 1, inlet channel 7 protrudes into the inlet portion, forming a 90 degree angle to the axis of symmetry), and
wherein the rotating inlet joint is configured to rotate about the axis of symmetry to enable the inlet channel to turn about the axis of symmetry without blocking a flow of fluid from the inlet channel to the first manifold and the second manifold (see Saxer col. 2, lines 6-8; see Fig. 1, rotating inlet joint rotates about axis 4 while still providing fluid flow).
Regarding claim 27, Saxer further teaches wherein the asymmetrical alignment of the first plurality of outlet holes and the second plurality of holes enables the flow of the fluid towards the vertical axis of symmetry of the H-shaped manifold in a staggered layout (see Fig. 1 and col. 3, lines 21-32, outlet holes can be arranged in any advantageous configuration such as skewed in relation to one another).
Regarding claim 28
Regarding claim 29, Saxer, as modified by Zeng, further teaches wherein the H-shaped manifold is configured to receive at least one upper tooth of the user's in the first U-shaped manifold (see Saxer Fig. 3 and col. 2, lines 53-55, the manifold is shaped to surround a tooth, this includes the upper teeth) and at least one bottom tooth of the user's in the second U-shaped manifold (see Saxer Fig. 3 and Zeng Fig. 10a; as modified, the manifold of Saxer is mirrored along the horizontal axis to be configured like the dental cleaning device of Zeng, Zeng teaches that the first, upper manifold receives the upper teeth and the second, lower manifold receives the lower teeth).
Regarding claim 30, Saxer, as modified by Zeng, further teaches wherein the first plurality of outlet holes and the third plurality of outlet holes are aligned towards the lingual side of the user's teeth,8S/N: 16/611,142 and wherein the second plurality of outlet holes and the fourth plurality of outlet holes are aligned towards the buccal side of the user's teeth (see Fig. 1 and col. 3, lines 21-32, outlet holes can be arranged in any advantageous configuration such as skewed in relation to one another).
Regarding claim 31, Saxer further teaches wherein a positioning of each of the plurality of outlet holes enables a staggered flow of fluid towards the user's teeth (see Fig. 1 and col. 3, lines 21-32, outlet holes can be arranged in any advantageous configuration such as skewed in relation to one another).
Regarding claim 32
Regarding claim 33, Saxer, as modified by Zeng, further teaches wherein the rotating inlet joint is configured to rotate about the vertical axis of symmetry as the user's sweeps H-shape manifold within the user's mouth, without obstructing the flow of fluid from the inlet channel to the first plurality of holes and the second plurality of holes (see Saxer Fig. 3 and Col. 1, lines 5-15; the rotating inlet joint allows the device to rotate to remain in the mouth and over the teeth as the device is moved along the teeth as dental irrigators of this type are intended to be used).
Regarding claim 51, Saxer discloses an apparatus for dental irrigation (see abstract), designed to project fluid directly onto surfaces of, and interproximal spaces between, a user’s teeth and gum-line (see abstract), the apparatus comprising:
A first manifold segment (Fig. 1, 18) having at least one first inlet (Fig. 1, 5) and a first plurality of outlet holes (Fig. 1, outlets 23-26);
Saxer does not teach a second manifold segment having at least one second inlet and a second plurality of outlet holes; and a rotating inlet segment comprising an inlet channel to receive fluid and channel the fluid into the first manifold through the at least one first inlet and into the second manifold through the at least one second inlet, 11S/N: 16/611,142 wherein the rotating inlet segment, first manifold segment, and the second manifold are positioned so as to approximately: align with an approximately central vertical axis of symmetry, and reflect about an approximately central horizontal axis of symmetry, such that the first manifold and the second manifold are positioned at opposite sides of the rotating inlet segment and are oriented in opposite directions; and wherein the rotating inlet segment is configured to rotate about the axis of common symmetry to enable the inlet channel to turn about the axis of symmetry, wherein an angle of the rotating inlet 
However, Zeng teaches an analogous device for cleaning the teeth and gums (see abstract) wherein there is a first manifold (see Fig. 1, upper teeth cleaning section defined by walls 5 and 6) and a second manifold (see Fig. 1, lower teeth cleaning section defined by walls 7 and 8) wherein the first manifold and the second manifold are positioned so as to approximately: align with an approximately common axis of symmetry (see Fig. 1, axis of symmetry is the horizontal axis between the upper and lower sections), and reflect about a central point of reflection, such that each manifold is oriented in opposite directions (see Fig. 1, upper and lower sections reflect about middle point 9, and are oriented in opposite directions to clean the upper and lower teeth simultaneously).
Saxer and Zeng both aim to enhance dental cleaning (see Saxer col. 1, lines 44-45; see Zeng paragraph 5). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the dental irrigation device of Saxer to add a second manifold opposite the first and creating an H-shaped dental device, as taught by Zeng, for the purpose of cleaning the teeth on both the top and bottom jaw at the same time to make tooth cleaning more efficient (see Zeng paragraph 5).
Saxer, as modified by Zeng, further teaches wherein the rotating inlet joint is configured to rotate about the axis of symmetry to enable the inlet channel to turn about the axis of symmetry without blocking a flow of fluid from the inlet channel to the first manifold and 
Regarding claim 58, Zeng further teaches toothbrush bristles that protrude from interior faces of manifold segment one and manifold segment two (Fig. 1, Paragraph 0009).

Claims 7-19 and 34-44 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971) as applied above, and further in view of Zhadanov et al. (US 9,259,301).
Regarding claim 7, Saxer, as modified, teaches all previous elements of the claim as stated above. Saxer does not teach wherein the fluid flow alternates between the first manifold and the second manifold.

    PNG
    media_image5.png
    175
    404
    media_image5.png
    Greyscale

Zhadanov Fig. 1
However, Zhadanov teaches an analogous dental irrigation device (see abstract and Fig. 1) wherein fluid flow alternates from each side of the nozzle head (see Fig. 1, jets alternate from outlets 9 and 10; see col. 2, lines 64-66).
Saxer and Zhadanov both aim to provide a device to direct fluid jets on the gums and teeth. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer with the teachings of Zhadanov of alternating fluid flow and have the fluid alternate between the first manifold and the second manifold for the purpose of providing an apparatus to provide pulsating water jets to improve the massaging of gums and cleaning of teeth (see Zhadanov col. 1, lines 10-13) The alternating jets would improve the massaging effect by allowing blood to return to the area and not cause discomfort by applying constant pressure to one area.
Regarding claim 8, Saxer, as modified, teaches all previous elements of the claim as stated above. Saxer does not teach wherein the fluid flow alternates from the first wall of each manifold to the second wall of each manifold.
However, Zhadanov teaches an analogous dental irrigation device (see abstract and Fig. 1) wherein fluid flow alternates from each side of the nozzle head (see Fig. 1, jets alternate from outlets 9 and 10; see col. 2, lines 64-66).
Saxer and Zhadanov both aim to provide a device to direct fluid jets on the gums and teeth. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer with the teachings of Zhadanov of alternating fluid flow and have the fluid alternate from the first wall of each manifold to the second wall of each manifold for 
Regarding claim 9, Saxer teaches all previous elements of the claim as stated above. Saxer does not teach wherein the alternating fluid flow is provided by a flow alternating part.
However, Zhadanov teaches an analogous dental irrigation device (see abstract and Fig. 1) wherein alternating fluid flow (see Col. 1, lines 52- 55) is provided by a flow alternating part (Fig. 1, head 6 comprises the jet alternating mechanism 13; see col. 2, lines 28-39).
Saxer and Zhadanov both aim to provide a device to direct fluid jets on the gums and teeth. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer with the teachings of Zhadanov of alternating fluid flow for the purpose of providing an apparatus to provide pulsating water jets to improve the massaging of gums and cleaning of teeth (see Zhadanov col. 1, lines 10-13). The alternating jets would improve the massaging effect by allowing blood to return to the area and not cause discomfort by applying constant pressure to one area.
Regarding claim 10, Saxer, as modified by Zhadanov, further teaches wherein the part is mounted inside the rotating inlet joint between the first manifold and second manifold (See fig. 2, of Saxer, as modified, the rotor 16 would be located in the head of the device, replacing element 16 of Saxer).

    PNG
    media_image6.png
    143
    428
    media_image6.png
    Greyscale

Zhadanov Fig. 2
Regarding claim 11, Saxer, as modified by Zhadanov, further teaches wherein the part comprises a blower wheel, having fins (see Zhadanov Fig. 2, blower rotor 16 comprises of fins 14) which, when interfaces with the fluid flow, cause the part to rotate (see Zhadanov col. 2, lines 59-64).
Regarding claim 12, Saxer, as modified by Zhadanov, further teaches wherein the rotating inlet joint comprises an offset wall to divert the fluid flow, spinning the blower when in a particular direction (see Fig. 2 of Zhadanov, inlet is offset to spin the blower in a particular direction, as modified, Saxer would have an offset inlet to achieve the same effect of the alternating fluid flow).
Regarding claim 13, Saxer, as further modified, does not explicitly teach wherein the part is divided into four quadrants, such that quadrant one and quadrant three block upward fluid flow, allowing downward fluid flow, and quadrant two and quadrant four block the downward fluid flow, allowing the upward fluid flow.

    PNG
    media_image7.png
    99
    107
    media_image7.png
    Greyscale

Zhadanov Fig. 3

    PNG
    media_image8.png
    144
    122
    media_image8.png
    Greyscale

Zhadanov Fig. 4
However, Zhadanov teaches that the part has a plurality of vanes and that a partition may overlap a number of vanes (see col. 2, lines 34-39). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer to have the alternating fluid flow providing part have a desired number of vanes to alternate the fluid flow in an advantageous manner. As modified, Saxer teaches wherein the part is divided into four quadrants, such that quadrant one and quadrant three block upward fluid flow, allowing downward fluid flow, and quadrant two and quadrant four block the downward fluid flow, allowing the upward fluid flow (see Zhadanov Figs 2-4, modifying the rotor to have 4 vanes, the opposing quadrants would allow fluid flow in the same direction and adjacent quadrants would allow flow in opposing directions).
Regarding claim 14, Saxer, as modified, further teaches wherein each manifold comprises cutouts for each channel of the fluid flow corresponding to openings designed within the part (see Zhadanov fig. 3-4 and col. 2, lines 36-39, partition 15 overlaps the rotor vanes as it spins), such that, as the part rotates, the part's openings align, in alternating fashion, with the cutouts of each manifold, thereby enabling each channel of the fluid flow into each manifold (see Zhadanov col. 2, lines 36-39 and lines 
Regarding claim 15, Saxer, as further modified, further teaches wherein the part is divided into the four quadrants, such that quadrant one and quadrant three block the fluid flow to the first manifold while allowing the fluid flow to the second manifold, and quadrant two and quadrant four block the fluid flow to the second manifold while allowing the fluid flow to the first manifold (see Zhadanov Figs 2-4, modifying the rotor to have 4 vanes, the opposing quadrants would allow fluid flow in the same direction and adjacent quadrants would allow flow in opposing directions, i.e. to the upper and lower manifolds).
Regarding claim 16, Saxer, as further modified, does not explicitly teach wherein the part is divided into two halves, such that a first half blocks upward fluid flow, allowing downward fluid flow, and a second half blocks the downward fluid flow, allowing the upward fluid flow.
However, Zhadanov teaches that the part has a plurality of vanes and that a partition may overlap a number of vanes (see col. 2, lines 34-39).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer to have the fluid alternating part have a desired number of vanes to alternate the fluid flow in an advantageous manner. As modified, Saxer teaches wherein the part is divided into two halves, such that a first half blocks upward fluid flow, allowing downward fluid flow, and a second half blocks the downward fluid flow, allowing the 
Regarding claim 17, Saxer, as modified, further teaches wherein each manifold comprises two cutouts for fluid flow corresponding to the part halves (see Zhadanov fig. 3-4 and col. 2, lines 36-39, partition 15 overlaps the rotor vanes as it spins), such that the two cutouts provide the fluid flow to the corresponding buccal and lingual sides of each manifold (see Zhadanov col. 2, lines 36-39 and lines 60-66, as openings in rotor aligns with openings in partition, the fluid flows out in an alternating manner, it would be obvious to one skilled in the art to use the openings to allow flow in the desired directions).
Regarding claim 18, Saxer, as modified, further teaches, wherein, as the part spins, an open half of the part lines up with the first inlet portion of the first manifold and the second inlet portion of the second manifold, in sequence, providing an alternating upward and downward fluid flow to the corresponding buccal and lingual side of each manifold (see Zhadanov Figs. 3-4 and col. 2, lines 36-39 and lines 60-66; as openings in rotor aligns with openings in partition, the fluid flows out in an alternating manner, it would be obvious to one skilled in the art to use the openings to allow flow in the desired directions including each side of the manifold).
Regarding claim 19
Regarding claim 34, Saxer, as modified, teaches all previous elements of the claim as stated above. Saxer does not teach wherein the fluid flow alternates between the first manifold and the second manifold.
However, Zhadanov teaches an analogous dental irrigation device (see abstract and Fig. 1) wherein fluid flow alternates from each side of the nozzle head (see Fig. 1, jets alternate from outlets 9 and 10; see col. 2, lines 64-66).
Saxer and Zhadanov both aim to provide a device to direct fluid jets on the gums and teeth. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer with the teachings of Zhadanov of alternating fluid flow and have the fluid alternate between the first manifold and the second manifold for the purpose of providing an apparatus to provide pulsating water jets to improve the massaging of gums and cleaning of teeth (see Zhadanov col. 1, lines 10-13) The alternating jets would improve the massaging effect by allowing blood to return to the area and not cause discomfort by applying constant pressure to one area.
Regarding claim 35, Saxer, as modified, teaches all previous elements of the claim as stated above. Saxer does not teach wherein the fluid flow alternates from one interior face of each manifold to the other interior face of each manifold. 
However, Zhadanov teaches an analogous dental irrigation device (see abstract and Fig. 1) wherein fluid flow alternates from each side of the nozzle head (see Fig. 1, jets alternate from outlets 9 and 10; see col. 2, lines 64-66).
Saxer and Zhadanov both aim to provide a device to direct fluid jets on the gums and teeth. Therefore, it would have been obvious to one skilled in the art, before the 
Regarding claim 36, Saxer teaches all previous elements of the claim as stated above. Saxer does not teach wherein the alternating fluid flow is provided by a flow alternating part.
However, Zhadanov teaches an analogous dental irrigation device (see abstract and Fig. 1) wherein alternating fluid flow (see Col. 1, lines 52- 55) is provided by a flow alternating part (Fig. 1, head 6 comprises the jet alternating mechanism 13; see col. 2, lines 28-39).
Saxer and Zhadanov both aim to provide a device to direct fluid jets on the gums and teeth. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer with the teachings of Zhadanov of alternating fluid flow for the purpose of providing an apparatus to provide pulsating water jets to improve the massaging of gums and cleaning of teeth (see Zhadanov col. 1, lines 10-13). The alternating jets would improve the massaging effect by allowing blood to return to the area and not cause discomfort by applying constant pressure to one area.
Regarding claim 37, Saxer, as modified by Zhadanov, further teaches wherein the part is mounted inside the rotating inlet joint between the first manifold and second manifold (See fig. 2, of Saxer, as modified, the rotor 16 would be located in the head of the device, replacing element 16 of Saxer).
Regarding claim 38, Saxer, as modified by Zhadanov, further teaches wherein the part comprises a blower wheel, having fins (see Zhadanov Fig. 2, blower rotor 16 comprises of fins 14) which, when interfaces with the fluid flow, cause the part to rotate (see Zhadanov col. 2, lines 59-64).
Regarding claim 39, Saxer, as further modified, does not explicitly teach wherein the revolver part is divided into four quadrants, such that quadrant one and quadrant three block the fluid flow to the first manifold while allowing the fluid flow to the second manifold, and quadrant two and quadrant four block the fluid flow to the second manifold while allowing the fluid flow to the first manifold.
However, Zhadanov teaches that the part has a plurality of vanes and that a partition may overlap a number of vanes (see col. 2, lines 34-39). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer to have the alternating fluid flow providing part have a desired number of vanes to alternate the fluid flow in an advantageous manner. 
As modified, Saxer teaches wherein the revolver part is divided into four quadrants, such that quadrant one and quadrant three block the fluid flow to the first manifold while allowing the fluid flow to the second manifold, and quadrant two and quadrant four block the fluid flow to the second manifold while allowing the fluid flow to 
Regarding claim 40, Saxer, as modified, further teaches wherein each manifold comprises cutouts for each channel of the fluid flow corresponding to openings designed within the part (see Zhadanov fig. 3-4 and col. 2, lines 36-39, partition 15 overlaps the rotor vanes as it spins), such that, as the part rotates, the part's openings align, in alternating fashion, with the cutouts of each manifold, thereby enabling each channel of the fluid flow into each manifold (see Zhadanov col. 2, lines 36-39 and lines 60-66, as openings in rotor aligns with openings in partition, the fluid flows out in an alternating manner).
Regarding claim 41, Saxer, as modified, further teaches wherein each manifold comprises two cutouts for fluid flow corresponding to the part halves (see Zhadanov fig. 3-4 and col. 2, lines 36-39, partition 15 overlaps the rotor vanes as it spins), such that the two cutouts provide the fluid flow to the corresponding buccal and lingual sides of each manifold (see Zhadanov col. 2, lines 36-39 and lines 60-66, as openings in rotor aligns with openings in partition, the fluid flows out in an alternating manner, it would be obvious to one skilled in the art to use the openings to allow flow in the desired directions).
Regarding claim 42, Saxer, as modified, further teaches, wherein, as the part spins, an open half of the part lines up with the first inlet portion of the first manifold and the second inlet portion of the second manifold, in sequence, providing an alternating upward and downward fluid flow to the corresponding buccal and lingual side of each 
Regarding claim 43, Saxer, as modified, further teaches, wherein, as the part spins, the revolver part cutouts line up with the first inlet portion of the first manifold and the second inlet portion of the second manifold, providing an alternating upward and downward fluid flow to the corresponding buccal and lingual side of each manifold (see Zhadanov Figs. 3-4 and col. 2, lines 36-39 and lines 60-66; as openings in rotor aligns with openings in partition, the fluid flows out in an alternating manner, it would be obvious to one skilled in the art to use the openings to allow flow in the desired directions including each side of the manifold).
Regarding claim 44, Saxer, as modified by Zhadanov, further teaches wherein fluid pressure determines rate of spin for the part (see Zhadanov Col. 2, lines 59-64; pressure and flow rate are directly connected, changing the fluid pressure inherently determines flow rate of the liquid which would determine the rate of spin of the rotor).

Claims 20-23 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971) as applied above, and further in view of Oelgiesser (US PGPub 2015/0250571).
Regarding claim 20, Saxer, as modified, teaches all previous elements of the claim as stated above. Saxer does not teach wherein a spring is mounted inside the 

    PNG
    media_image9.png
    405
    349
    media_image9.png
    Greyscale

Oelgiesser Fig. 3
However, Oelgiesser teaches an analogous teeth cleaning device (see abstract) comprises of manifolds to surround the teeth (see Fig. 3) wherein a spring is mounted under the manifold (Fig. 3, spring 208), wherein the spring enables range of motion of the manifold (see paragraph 45).
Saxer and Oelgiesser both teach devices for cleaning the teeth and massaging the gums that have manifolds to surround the teeth. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the 
Saxer, as modified by Oelgiesser, teaches a spring mounted inside the rotating inlet joint (see Oelgiesser Fig. 3, Oelgiesser teaches the manifold is mounted on the spring mounted in the housing of the device, the housing of Saxer is the rotating inlet joint), applying opposing pressure to the first manifold and the second manifold (As mounted, the spring would apply opposing pressure to the manifolds), wherein the spring enables a range of motion between the first manifold and the second manifold such that the first manifold may be configured to move closer to, and further away from, the second manifold (see Oelgiesser paragraph 45, the spring allows movement of the manifold, Saxer, as modified, would allow movement of one manifold relative to the other).
Regarding claim 21, Saxer, as further modified, further teaches wherein the spring decompresses as fluid flow increases pressure within the inlet join (see Oelgiesser Fig. 3, Oelgiesser teaches the manifold is mounted on the spring mounted in the housing of the device, the housing of Saxer is the rotating inlet joint, so the spring is located in the path of the fluid flow, increased pressure flowing within the joint would decompress the spring).
Regarding claim 22, Saxer, as further modified, further teaches wherein the spring compresses when a user provides pressure to the first manifold with upper teeth and the second manifold with lower teeth (see Oelgiesser paragraph 45, with the spring 
Regarding claim 23, Saxer, as further modified, further teaches wherein a compression of the spring improves an alignment of the user's teeth within each manifold (see Oelgiesser paragraph 45; spring is intended to help align the teeth within the manifold by allowing movement of the manifold which includes compression).
Regarding claim 45, Saxer, as modified, teaches all previous elements of the claim as stated above. Saxer does not teach wherein a spring is mounted inside the rotating inlet joint, applying opposing pressure to the first manifold and the second manifold.
However, Oelgiesser teaches an analogous teeth cleaning device (see abstract) comprises of manifolds to surround the teeth (see Fig. 3) wherein a spring is mounted under the manifold (Fig. 3, spring 208), wherein the spring enables range of motion of the manifold (see paragraph 45).
Saxer and Oelgiesser both teach devices for cleaning the teeth and massaging the gums that have manifolds to surround the teeth. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer with the teachings of Oelgiesser of the manifold being mounted on a spring attachment for the purpose of allowing the manifold to adapt to the shape of the teeth and maximize engagement with the tooth (see paragraph 45 of Oelgiesser).
Saxer, as modified by Oelgiesser, teaches a spring mounted inside the rotating inlet joint (see Oelgiesser Fig. 3, Oelgiesser teaches the manifold is mounted on the 
Regarding claim 46, Saxer, as further modified, further teaches wherein the spring decompresses as fluid flow increases pressure within the inlet join (see Oelgiesser Fig. 3, Oelgiesser teaches the manifold is mounted on the spring mounted in the housing of the device, the housing of Saxer is the rotating inlet joint, so the spring is located in the path of the fluid flow, increased pressure flowing within the joint would decompress the spring).
Regarding claim 47, Saxer, as further modified, further teaches wherein the spring compresses when a user provides pressure to the first manifold with upper teeth and the second manifold with lower teeth (see Oelgiesser paragraph 45, with the spring mounted between the manifolds, the spring would compress when pressure is applied from both sides).
Regarding claim 48, Saxer, as further modified, further teaches wherein a compression of the spring improves an alignment of the user's teeth within each manifold (see Oelgiesser paragraph 45; spring is intended to help align the teeth within the manifold by allowing movement of the manifold which includes compression).

Claims 24-25, 49-50, 63-64, and 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971) as applied above, and further in view of Dean (US 6,625,834).
Regarding claim 24, Saxer, as modified, teaches all previous elements of the claim as stated above. Saxer does not teach at least one roller having a motive force applied to a user's gums to translate apparatus around the user's mouth.

    PNG
    media_image10.png
    440
    490
    media_image10.png
    Greyscale

Dean Fig. 1
However, Dean teaches an analogous u-shaped brush for cleaning the teeth and gums (see abstract), the apparatus having at least one roller (Fig. 1,14) having a motive force applied to a user's gums to translate the apparatus around the user's mouth (see col. 5, lines 9-18).
Saxer and Dean both aim to provide a slight massage to the gym without excessive scrubbing action (see Saxer col. 3, lines 5-9; see Dean col. 5, lines 27-31). Therefore, it would have been obvious to one skilled in the art, before the time of the 
Regarding claim 25, Saxer, as further modified teaches a first roller directed towards the user's upper gum-line, and a second roller directed towards a user's lower gum-line (Saxer, as modified by Dean teaches a roller directed toward the gum line, as modified by Zeng, the manifolds are of the same structure and one skilled in the art would recognize the benefits of adding a roller to the top and the bottom manifold).
Regarding claim 49, Saxer, as modified, teaches all previous elements of the claim as stated above. Saxer does not teach at least one roller having a motive force applied to a user's gums to translate apparatus around the user's mouth.
However, Dean teaches an analogous u-shaped brush for cleaning the teeth and gums (see abstract), the apparatus having at least one roller (Fig. 1,14) having a motive force applied to a user's gums to translate the apparatus around the user's mouth (see col. 5, lines 9-18).
Saxer and Dean both aim to provide a slight massage to the gum without excessive scrubbing action (see Saxer col. 3, lines 5-9; see Dean col. 5, lines 27-31). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention to further modify the dental irrigation device of Saxer with a roller, as taught by Dean, for the purpose of aiding in the health of the gums and to help guide the structure along the gum line and teeth.
Regarding claim 50, Saxer, as further modified teaches a first roller directed towards the user's upper gum-line, and a second roller directed towards a user's lower 
Regarding claim 63, Saxer, as further modified by Dean, teaches at least one roller to remove plaque (Dean Fig. 1, 14) (Dean Col. 1, lines 8-10).
Regarding claim 64, Saxer, as further modified by Dean, teaches that at least one roller is used to massage gums (Dean Col. 5, lines 27-31).
Regarding claim 67, Saxer, as further modified by Dean, teaches at least one roller to remove plaque (Dean Fig. 1, 14) (Dean Col. 1, lines 8-10).
Regarding claim 68, Saxer, as further modified by Dean, teaches that at least one roller is used to massage gums (Dean Col. 5, lines 27-31).

Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971) as applied above, and further in view of Vetter et al. (US PGPub 2016/0022398).
Regarding claim 52, Saxer in view of Zeng and further in view of Vetter discloses the embodiments of the claimed invention as stated above. Saxer in view of Zeng does not disclose a means to measure the angle of the rotating inlet segment to ascertain an approximate position of the apparatus within the user’s mouth. 

    PNG
    media_image11.png
    334
    481
    media_image11.png
    Greyscale

Vetter Fig. 2
Vetter teaches a device (Fig. 2, 1) that is designed to be used with oral care devices that detects the position of the device in the user’s mouth (Abstract). The addition of this device to the device of Saxer in view of Zeng would be fully capable of measuring the angle of the rotating inlet segment by using the position of the device and would be able to ascertain an approximate position of the apparatus within the user’s mouth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saxer in view of Zeng to include the device for oral cavity positioning detection as taught by Vetter in the analogous art of oral hygiene to better inform the user of where they have cleaned and where they have not cleaned. 
Regarding claim 53, the apparatus of Saxer in view of Zeng and further in view of Vetter would be fully capable of calculating a speed of motion of the apparatus in .

Claims 54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971) as applied above, and further in view of Vetter et al. (US PGPub 2016/0022398) as applied above, and further in view of Fougere et al. (US 9,022,961).
Regarding claim 54, the apparatus of Saxer in view of Zeng and further in view of Vetter does not teach that the apparatus can provide notifications to the user if the user is moving the device at least one of too slow or too fast.
Fougere teaches a dental cleaning device that has a display that provides the user with notifications (Col. 11, lines 20-30). This display would be capable of notifying the user if the user if moving the device at least one too fast or too slow as the speed of motion is calculated by the device as described above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a notification system as taught by Fougere in the analogous art of dental cleaning devices for the purpose of alerting the user if they were using the device too fast or too slow in order to most effectively clean the users teeth. 
Regarding claim 57
Fougere teaches that the pressure of the liquid stream can be manipulated (Col. 4, lines 35-51) to clean the teeth the most effectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Saxer, as modified, to control the fluid pressure, as taught by Fougere in the analogous are of dental cleaning devices, based on the position of the device as the device, as modified is capable of determining the position in the users mouth, for the purpose of cleaning the teeth most effectively. 

Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971) as applied above, and further in view of Vetter et al. (US PGPub 2016/0022398) as applied above, and further in view of Zhadanov et al. (US 9,259,301).
Regarding claim 55, Saxer, as modified by Zeng and Vetter, teaches all previous elements of the claim as stated above. Saxer as modified teaches changing a property of the fluid flow based on the position of the device. Saxer, as modified, does not teach wherein the fluid flow alternates from buccal side to lingual side base on the position. 

    PNG
    media_image5.png
    175
    404
    media_image5.png
    Greyscale

Zhadanov Fig. 1
However, Zhadanov teaches an analogous dental irrigation device (see abstract and Fig. 1) wherein fluid flow alternates from each side of the nozzle head (see Fig. 1, jets alternate from outlets 9 and 10; see col. 2, lines 64-66).
Saxer and Zhadanov both aim to provide a device to direct fluid jets on the gums and teeth. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation device of Saxer with the teachings of Zhadanov of alternating fluid flow and have the fluid alternate from buccal side to lingual side base on the position for the purpose of providing an apparatus to provide pulsating water jets to improve the massaging of gums and cleaning of teeth (see Zhadanov col. 1, lines 10-13). The alternating jets would improve the massaging effect by allowing blood to return to the area and not cause discomfort by applying constant pressure to one area.
Regarding claim 56, Saxer, as modified, teaches all previous elements of the claim as stated above. Saxer as modified teaches chaning a property of the fluid flow based on the position of the device. Saxer does not teach wherein the fluid flow alternates between the first manifold and the second manifold based on the position.
However, Zhadanov teaches an analogous dental irrigation device (see abstract and Fig. 1) wherein fluid flow alternates from each side of the nozzle head (see Fig. 1, jets alternate from outlets 9 and 10; see col. 2, lines 64-66).
Saxer and Zhadanov both aim to provide a device to direct fluid jets on the gums and teeth. Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the dental irrigation .

Claims 59 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971) as applied above, and further in view of Muller (US 6,862,771).
Regarding claim 59, Saxer in view of Zeng discloses the embodiments of the claimed invention as stated above. Saxer in view of Zeng does not disclose a means for generating electromagnetic waves to sterilize at least one of the user’s teeth and the apparatus. 
Muller teaches an oral cleaning device (Abstract) that directs and collects incident radiation (Abstract), radiation is a form of electromagnetic waves, to detect plaque (Muller, Col. 14, line 59 - Col. 5, line 8). This helps the user identify where the teeth need cleaning and allow the user to sterilize a least one of the user’s teeth and the apparatus (Muller, Col. 1, lines 5-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saxer in view of Zeng to include electromagnetic wave generation to sterilize at least one of the user’s teeth and the apparatus, as taught by Muller in the analogous art of oral cleaning devices, for the 
Regarding claim 61, Saxer in view of Zeng discloses the embodiments of the claimed invention as stated above. Saxer in view of Zeng does not disclose a means for generating electromagnetic radiation to illuminate the user's teeth.
Muller teaches an oral cleaning device (Abstract) that directs and collects incident radiation (Abstract), radiation is a form of illumination, to detect plaque (Muller, Col. 14, line 59 - Col. 5, line 8). This helps the user identify where the teeth need cleaning and allow the user to clean a least one of the user’s teeth and the apparatus (Muller, Col. 1, lines 5-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saxer in view of Zeng to include illumination generation to illuminate the user’s teeth, as taught by Muller in the analogous art of oral cleaning devices, for the purpose of detecting plaque on the users teeth and allowing the user to sterilize the locations where there is plaque or other biological deposits. 
Regarding claim 62, Saxer in view of Zeng and further in view of Muller discloses the embodiments of the claimed invention as stated above. Muller also teaches that the oral cleaning device comprises an electromagnetic wave detector to detect the reflection of the illumination to detect plaque.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971) as applied above, and further in view of Vashi (US PGPub 2013/0061412).
Regarding claim 60, Saxer in view of Zeng discloses the embodiments of the claimed invention as stated above. Saxer in view of Zeng does not disclose a means for generating electromagnetic waves to sterilize at least one of the user’s teeth and the apparatus.

    PNG
    media_image12.png
    322
    419
    media_image12.png
    Greyscale

Vashi Fig. 3
Vashi teaches an oral cleaning device that comprises a camera (Fig. 3) (4) to record the user’s gum line and the user’s teeth to give the user information for better maintenance of oral hygiene and health (Par. 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saxer in view of Zeng to include cameras to record at least one of the user’s gum line and the user’s teeth, as . 

Claims 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Saxer et al. (US 5,800,367) in view of Zeng (US PGPub 2011/0191971) as applied above, and further in view of Sato (US 5,842,249).
Regarding claim 65, Saxer in view of Zeng discloses the embodiments of the claimed invention as stated above. Saxer in view of Zeng does not disclose wherein a first side of the first manifold segment has a different height than a second side of the first manifold segment. 

    PNG
    media_image13.png
    396
    286
    media_image13.png
    Greyscale

Sato Fig. 7
Sato teaches an oral cleaning device wherein the sides of the first manifold have a different height than the sides of the second manifold (Sato Fig. 7) to accommodate the differences in the shapes of different teeth (Sato, Col. 9, lines 26-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saxer in view of Zeng to have a first side of the first manifold segment with a different height than a second side of the first manifold segment, as taught by Sato in the analogous art of oral cleaning devices, for the purpose of accommodating the differences in the shapes of different teeth. 
Regarding claim 66, Saxer in view of Zeng discloses the embodiments of the claimed invention as stated above. Saxer in view of Zeng does not disclose wherein a first side of the second manifold segment has a different height than a second side of the second manifold segment. 
Sato teaches an oral cleaning device wherein the sides of the first manifold have a different height than the sides of the second manifold (Sato Fig. 7) to accommodate the differences in the shapes of different teeth (Sato, Col. 9, lines 26-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Saxer in view of Zeng to have a first side of the second manifold segment with a different height than a second side of the second manifold segment, as taught by Sato in the analogous art of oral cleaning devices, for the purpose of accommodating the differences in the shapes of different teeth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,489,141 is relevant to this application because it discloses a dental irrigation device with an H-shaped manifold and an inlet portion that is capable US 2011/0113576 is relevant to this application because it discloses an oral cleaning brush with an H-shaped manifold with a pivot connecting two U-shaped manifolds. US 2014/0325771 discloses an oral cleaning device with rollers for treating the teeth and gums of the user. US 4,223,417 discloses an oral cleaning device that has a U-shaped manifold and pivots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANIEL PHILIP BISSETTE/
Examiner, Art Unit 3772                                                                                                                                                                                             
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772